DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takuya et al., Japanese Patent No. 2004-201741 A (“Takuya”), issued on 22 July 2004.
As to Claim 1, Takuya teaches the following:
A blood pressure monitor (“blood pressure monitor cuff”) 1 (see “The present invention belongs to the technical field of a cuff for a sphygmomanometer that measures a blood pressure by being worn on a measurement site such as the upper arm of a measurer.” in para. [0001], and fig. 13), comprising:
a band (“outer cloth (outer cloth)”) 3 configured to cover a target portion of a body of a user and configured to apply pressure to the target portion through movement of a constrictor device (“outer cloth fastening member”) 17 of the band 3 (see “At this time, the pulling force of the movable end 3b of the outer cloth 3 in the direction of the arrow b by the pair of wires 20 and the outer cloth tightening member 17 is released, and as shown in FIG. Due to the elastic restoring force of the plate 6, the inner diameter is automatically expanded from the inner diameter D2 at which the blood pressure can be measured to the inner diameter D1.” in para. [0036]);
a pressure adjuster (“rotation adjusting mechanism”) 37 manually operated and configured to cause the band 3 to adjust the movement of the constrictor device 17, through manual manipulation, to control the applying of the pressure to the target portion (see “The outer cloth fastening member 17 is pulled to the maximum in the direction of the arrow b via the rotation of the tip 17a fixed to the outer cloth 3, and the movable end 3b of the outer cloth 3 is stably fixed in the state of being pulled to the maximum. That is, at this time, the portion where the cuff is wound becomes the shortest state. In this state, the cuff is wound along the upper arm (measurement site), and the hook-and-loop fastener 16 is closed by engaging the hook-and-loop fastener 16 a of the detachable end 3 a of the outer cloth 3 with the hook-and-loop hook 16 b of the curved plate 6. To make the cuff cylindrical. By this operation, the sphygmomanometer cuff 1 is mounted in a tubular shape having an inner diameter D2 which is the thickness of the upper arm portion (measurement site) M and in a state of being appropriately tightened. At this time, the pressure detection air bladder 5 is applied to the artery of the upper arm with an appropriate pressure” in para. [0069]); and
a sensor (“pressure detecting air bladder”) 5 configured to measure a pressure of the target portion (see “The pressure detection air bag 5 is disposed on the inner surface (at the measurement site side when the cuff is attached) of the blood blocking air bag 4. The air bag 5 for pressure detection is joined to the inside of the central portion in the longitudinal direction of the air bag 4 for blood blockage by a double-sided adhesive or welding.” in para. [0015]).
As to Claim 2, Takuya teaches the following:
wherein the pressure adjuster 37 comprises:
a support axis (“rotating shaft”) 35 winding at least a portion of the band 3 to cause the constrictor device 17 to constrict (see “The rotation adjusting mechanism 37 adjusts the rotation of the grip portion 8c of the handle 8 integrally with the rotation shaft 35 and at a constant pitch in the directions of arrows g and h inside the pair of support portions 36 about the rotation shaft 35.” in para. [0066]); and
a ratchet (“arc-shaped plate portion”) 38 configured to selectively maintain a rotation direction of the support axis 35 in a first direction by an external force manually applied to the blood pressure monitor 1 (see “Therefore, for example, an arc-shaped plate portion 38 centered on the rotation shaft 35 is integrally formed on one of the support portions 36, and a plurality of arc-shaped plate portions 38 are formed on the arc-shaped plate portion 38 along the same center circle centered on the rotation shaft 35. The lock holes 39 are formed at a constant pitch. Then, one ball 41 is held in a ball holding portion 40 integrally formed in one arm portion 8b, and this ball 41 is selectively inserted into a plurality of lock holes 39 by a pressing spring 42 such as a compression coil spring. It is configured to be fitted. The pair of stopper portions 43 and 44 are integrally formed inside the arc-shaped plate portion 38, for example.” in para. [0067], and figs. 13 and 16).
As to Claim 3, Takuya teaches the following:
wherein the constrictor device 17 is a string (“soft synthetic resin or the like”) 17 within the band (see “the tip 17a of the outer cloth fastening member 17 made of a soft synthetic resin or the like fixed to the movable end 3b of the outer cloth 3” in para. [0064]), and wherein the pressure adjuster 37 comprises:
a support axis (“rotating shaft”) 35 configured to wind at least a portion of the string 17 to cause the band 3 to constrict in response to an external force applied to the blood pressure monitor 1 (see “The rotation adjusting mechanism 37 adjusts the rotation of the grip portion 8c of the handle 8 integrally with the rotation shaft 35 and at a constant pitch in the directions of arrows g and h inside the pair of support portions 36 about the rotation shaft 35.” in para. [0066]); and
a ratchet (“arc-shaped plate portion”) 38 configured to selectively maintain a rotation direction of the support axis 35 in a first direction that winds the string 17 around the support axis (see “Therefore, for example, an arc-shaped plate portion 38 centered on the rotation shaft 35 is integrally formed on one of the support portions 36, and a plurality of arc-shaped plate portions 38 are formed on the arc-shaped plate portion 38 along the same center circle centered on the rotation shaft 35. The lock holes 39 are formed at a constant pitch. Then, one ball 41 is held in a ball holding portion 40 integrally formed in one arm portion 8b, and this ball 41 is selectively inserted into a plurality of lock holes 39 by a pressing spring 42 such as a compression coil spring. It is configured to be fitted. The pair of stopper portions 43 and 44 are integrally formed inside the arc-shaped plate portion 38, for example.” in para. [0067], and figs. 13 and 16).
As to Claim 4, Takuya teaches the following:
a controller (“tightening adjustment switch”) 15 configured to generate, with respect to a determined change in a blood flow of the target portion, a first feedback signal based on a determination of when pressure should be increased by application of an external force to the pressure adjuster and a second feedback signal based on a determination of when the applied pressure should be decreased (see “The handle 8 is provided with a tightening adjustment switch 15 which is a tightening adjustment means for performing a tightening adjustment on the measurement site of the cuff.” in para. [0019]).
As to Claim 5, Takuya teaches the following:
wherein the pressure adjuster 37 comprises:
a rotary damper (“return spring”) 24 configured to maintain a rotation speed of the support axis in a second direction at a constant speed when the application of the external force ceases and the ratchet does not maintain the rotation direction of the support axis in the first direction (see “In the present embodiment, unlike the first embodiment, there is no lock and unlock button for the ratchet mechanism, and the outward expansion of the air bag 4 for blood pressure prevention during blood pressure measurement is controlled by a return spring 24 sufficient strength. However, similar to the first embodiment, by providing a structure such as a lock by the ratchet mechanism (complete lock) and a lock release button, furthermore, it is possible to reliably suppress the outward expansion of the air bag 4 for blood ischemia. can do.” in para. [0062]).
As to Claim 6, Takuya teaches the following:
wherein the pressure adjuster 37 comprises:
a rotary damper (“return spring”) 24 configured to maintain a rotation speed of the support axis in a second direction at a constant speed when the application of the external force ceases and the ratchet does not maintain the rotation direction of the support axis in the first direction (see “In the present embodiment, unlike the first embodiment, there is no lock and unlock button for the ratchet mechanism, and the outward expansion of the air bag 4 for blood pressure prevention during blood pressure measurement is controlled by a return spring 24 sufficient strength. However, similar to the first embodiment, by providing a structure such as a lock by the ratchet mechanism (complete lock) and a lock release button, furthermore, it is possible to reliably suppress the outward expansion of the air bag 4 for blood ischemia. can do.” in para. [0062]).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        08/05/2022